Citation Nr: 1038335	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disorder, 
including as due to exposure to herbicides.

5.  Entitlement to service connection for a left elbow 
disability.

6.  Entitlement to service connection for a heart disorder, 
including as secondary to an acquired psychiatric disorder.

7.  Entitlement to service connection for loss of sense of smell.

8.  Entitlement to service connection for a sinus disorder.

9.  Entitlement to service connection for asthma.

10.  Entitlement to an increased rating for prostate cancer, 
rated as 10 percent disabling from April 20, 2004, to February 8, 
2007, and as 20 percent disabling thereafter.

11.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that decision, the RO denied the Veteran's claims 
for service connection for an acquired psychiatric disorder, a 
heart disorder, a left elbow disorder, a skin disorder, hearing 
loss, tinnitus, asthma, a sinus disorder, and a lost sense of 
smell.  The RO granted service connection for prostate cancer, 
assigning an initial 10 percent rating, and for erectile 
dysfunction, assigning an initial noncompensable rating.  In a 
June 2009 rating decision, the RO assigned an increased 
disability rating of 20 percent for the Veteran's service-
connected prostate cancer, effective February 8, 2007.

In this instance, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has recently held that, 
although an appellant's claim identified PTSD without more, it 
cannot be a claim limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may 
reasonably be encompassed by several factors-including the 
claimant's description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that VA 
obtains in support of the claim.  The Court reasoned that the 
appellant did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, however described, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service 
connection for PTSD specifically, the Board notes that the 
Veteran has been diagnosed with and sought treatment for multiple 
acquired psychiatric disorders, including both PTSD and an 
adjustment disorder.  In addition, although the RO has treated 
the Veteran's claim for service connection for a heart disorder 
as one solely for arrhythmia, the Board acknowledges that the 
Veteran's statements to VA strongly suggest that he intended for 
his claim to be construed more broadly to include hypertensive 
disease.  The Board thus finds that, pursuant to Clemons, supra, 
these claims are more accurately classified as claims for service 
connection for an acquired psychiatric disorder, to include PTSD, 
and for a heart disorder, to include hypertensive heart disease.  
See Clemons, 23 Vet. App. 1 (2009).

Further, and regardless of what the RO has done, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for an acquired psychiatric disorder.  (A claim of 
service connection was previously denied in August 1973.)  This 
is so because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 
Vet. App. 1 (1995).  In other words, the Board is required to 
first consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has 
characterized the claim for service connection for an acquired 
psychiatric disorder as a claim to reopen.

As the appeal of the Veteran's claim for higher initial ratings 
for prostate cancer and for erectile dysfunction emanates from 
the Veteran's disagreement with the initial ratings assigned 
following the grant of service connection, the Board has 
characterized the claims as for higher initial ratings, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

(The decision below addresses the Veteran's petition to reopen 
his previously denied claim for service connection for an 
acquired psychiatric disorder, to include PTSD, as well as claims 
of service connection for hearing loss, tinnitus, a skin 
disorder, and a left elbow disorder, and higher ratings for 
service-connected disabilities.  Consideration of the remaining 
claims on appeal, including the underlying claim of service 
connection for a psychiatric disability, is deferred pending 
completion of the development sought in the remand that follows 
the decision.)


FINDINGS OF FACT

1.  In an August 1973 rating decision, the RO denied the 
Veteran's claim of service connection for a nervous condition.  
The Veteran did not appeal that decision.

2.  Evidence received since the August 1973 decision is new, 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim for service connection, and raises a reasonable 
possibility of substantiating the claim.

3.  Hearing loss was not demonstrated in service or within one 
year of separation from service; the Veteran's current hearing 
loss is not attributable to military service.

4.  Tinnitus was not demonstrated in service; the Veteran's 
current tinnitus is not attributable to military service.

5.  A chronic skin disorder was not demonstrated in service; any 
current skin disorder is not attributable to military service.

6.  The Veteran does not have a currently diagnosed left elbow 
disability.

7.  For the period prior from April 20, 2004, to February 8, 
2007, the Veteran's prostate cancer was manifested by a daytime 
voiding interval between two and three hours.

8.  For the period from February 8, 2007, to September 8, 2008, 
the Veteran's prostate cancer was not manifested by a daytime 
voiding interval of less than one hour, or awakening to void five 
or more times per night, and did not require the wearing of 
absorbent materials.

9.  For the period from September 8, 2008, the Veteran's prostate 
cancer has required the use of an appliance.

10.  The Veteran has been awarded special monthly compensation on 
account of loss of use of a creative organ; he does not have 
penile deformity.


CONCLUSIONS OF LAW

1.  An August 1973 rating decision that denied the Veteran's 
claim for service connection for a nervous condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 
(2010); 38 C.F.R. §§ 19.112, 19.118 (1976).

2.  Since the prior final denial of the Veteran's claim for 
service connection for a nervous condition, new and material 
evidence has been received; hence, the requirements to reopen the 
claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

3.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

4.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).

5.  The Veteran does not have a skin disorder that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).

6.  The Veteran does not have a left elbow disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

7.  The criteria for an initial rating in excess of 10 percent 
for prostate cancer for the period prior to February 8, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2010).

8.  The criteria for a rating in excess of 20 percent for 
prostate cancer for the period from February 8, 2007, to 
September 8, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2010).

9.  The criteria for a rating of 60 percent for prostate cancer 
for the period from September 8, 2008, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7528 (2010).

10.  The criteria for a compensable schedular rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 
7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims being decided 
herein has been accomplished.

In this respect, through a September 2004 notice letter, the RO 
notified the Veteran of the information and evidence needed to 
substantiate his claims.  Thereafter, the Veteran was afforded 
the opportunity to respond.  In addition, the Veteran was 
provided notice in a May 2007 statement of the case concerning 
the assignment of rating criteria and effective dates.  Hence, 
the Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claims, and 
has been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the September 2004 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran 
that VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2004 notice 
letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A have been met.  In addition, the Veteran was given the 
opportunity to respond following each of the above-mentioned 
notice letters.  The Board further notes that although notice 
regarding an award of an effective date or rating criteria was 
not provided until after the initial adjudication of the 
Veteran's claims, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Veteran was supplied with notice pursuant to 
Dingess/Hartman via the statement of the case issued to him in 
May 2007.  The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  

Regarding the Veteran's claim for higher initial ratings for his 
service-connected prostate cancer and erectile dysfunction, the 
Board notes that VCAA notice is not required with respect to 
every issue raised by a claimant.  If, for example, a Veteran 
files a claim for service connection for a disability, he is 
provided with VCAA notice as to that claim, the claim is granted, 
and he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a new 
VCAA notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding 
that when a claim for service connection has been proven, the 
purpose of Section 5103(a) has been satisfied, and notice under 
its provisions has been satisfied).  The Board notes that after 
an appellant has filed a notice of disagreement as to the initial 
effective date or disability rating assigned-thereby initiating 
the appellate process-different, and in many respects, more 
detailed notice obligations arise, the requirements of which are 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.

In this case, the Veteran's claim for higher initial ratings for 
prostate cancer and for erectile dysfunction falls squarely 
within the pattern above.  Thus, no additional VCAA notice was 
required with respect to these issues.  Furthermore, as to the 
initial rating claims, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have 
been met.  See Dingess/Hartman, supra.

Here, the Veteran was provided a VCAA notice letter in September 
2004 regarding his claims for service connection for prostate 
cancer and for erectile dysfunction.  Thereafter, the Veteran was 
notified in October 2005 that his claims for service connection 
for prostate cancer and for erectile dysfunction had been granted 
with an initial disability evaluation of 10 percent and 0 
percent, respectively.  The notice included a copy of the RO's 
September 2005 rating decision.  In June 2009, following the 
Veteran's notice of disagreement with the September 2005 rating 
decision, the RO issued the Veteran a rating decision and a 
supplemental statement of the case (SSOC) specifically addressing 
his claims for higher ratings for his service-connected prostate 
cancer and erectile dysfunction.  The rating decision and the 
SSOC set forth the specific rating criteria governing evaluation 
of prostate cancer and erectile dysfunction and notified the 
Veteran that it was increasing the disability rating for his 
prostate cancer to 20 percent effective February 8, 2007.  In the 
rating decision and the SSOC, the RO notified the Veteran of the 
reasons behind the RO's award of an increased rating and its 
denial of even higher ratings.  In light of the foregoing, the 
Board finds that the administrative appeal process provided the 
Veteran with notice of the specific rating criteria, and it is 
apparent from the record that he understood those things relative 
to a claim for increase.  The Board thus concludes that during 
the administrative appeal process the Veteran was provided the 
information necessary such that further action to provide 
additional notice would be merely duplicative of what has already 
transpired.  Consequently, the Board finds the more detailed 
notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board further points out that the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that, given the 
favorable action taken herein with regard to the issue of whether 
new and material evidence has been received sufficient to reopen 
the previously denied claim for service connection for an 
acquired psychiatric disorder, no further discussion of the VCAA 
is required with respect to this claim.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

The Board also points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist in connection with the claims decided herein.  The 
Veteran's service treatment records have been obtained and 
associated with the claims file, as have records of post-service 
treatment the Veteran has received from private treatment 
providers as well as from the Lexington VA Medical Center (VAMC).  
The Veteran was given VA examinations in July 2005 and September 
2008; reports of those examinations are of record.  In that 
connection, the Board notes that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA examinations obtained in this case are adequate, as they are 
predicated on consideration of all of the pertinent evidence of 
record, to include the statements of the Veteran, and document 
that the examiners conducted full audiological and physical 
examinations of the Veteran.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the claims decided herein has been met.  
38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the 
opportunity to submit evidence, and he has provided written 
argument in support of his claims.  Otherwise, the Veteran has 
not identified, and the record does not indicate, existing 
records pertinent to the claims that need to be obtained.  

The Board notes that the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that an examination is required when there is: (1) evidence of a 
current disability; (2) evidence establishing an in-service 
event, injury or disease, or a disease manifested in accordance 
with presumptive service connection regulations that would 
support incurrence or aggravation; (3) an indication that the 
current disability may be related to the in-service event; and 
(4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his claim for service connection for 
a left elbow disability or a skin disorder but notes that the 
evidence of record does not call for one.  See 38 C.F.R. § 
3.159(c)(4) (2010).  In this case, as discussed below, there is 
simply no medical evidence that any left elbow disability or skin 
disorder is related directly to military service.  A medical 
examination would not likely aid in substantiating a claim when 
the record does not already contain evidence of a relationship 
between the Veteran's claimed left elbow disability or skin 
disorder and active duty.  As such, VA is not required to afford 
the Veteran an examination, and therefore, VA has no duty to 
inform or assist that was unmet.  Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 
(with no indication that a disability or persistent or recurrent 
symptoms of a disability may be associated with the service or 
another service-connected disability, claim may be denied where 
claimant's submissions are insufficient to grant benefits or 
trigger duty to assist). 

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Petition to Reopen

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38 Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. 
§ 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The 
amended regulation became effective October 6, 2006.  The Board 
notes that none of the revisions, which relate to receipt of 
additional service department records, affects the Veteran's 
pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, as indicated above, the last final denial pertinent to the 
claim was the May 1977 rating action.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-
513 (1992).

The Veteran asserts that he has an acquired psychiatric disorder 
related to his active military service.  Specifically, he 
contends that he was exposed to stressors while serving as a 
combat engineer and that these in-service experiences led to his 
currently diagnosed psychiatric disability.  As a result, the 
Veteran contends that service connection is warranted.  

In an August 1973 rating decision, the RO denied the Veteran's 
claim of service connection for a "nervous condition."  The 
August 1973 decision noted that the evidence of record did not 
document any evidence of a currently diagnosed psychiatric 
disability.  The Veteran did not appeal this decision, which 
became final.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2010).  Thereafter, in April 2004, the Veteran 
sought to reopen his claim of service connection for what he then 
identified as PTSD.  See Clemons, supra.

Evidence of record in 1973 included a report of medical 
examination conducted at the Veteran's separation from active 
duty, which shows that he was found to have no psychiatric 
abnormalities.  The Veteran's service treatment records were also 
found to be silent as to any complaints of or treatment for 
psychiatric problems.  The record also contained a VA examination 
conducted in August 1973, at which time the Veteran was found to 
have no current "mental disorder." 

Evidence added to the record since the RO's August 1973 denial 
concerning the Veteran's claim for service connection for an 
acquired psychiatric disorder includes records of VA and private 
treatment the Veteran has received since that date.  The Veteran 
has also submitted multiple statements to VA in support of his 
claim.  A review of this newly submitted evidence reflects that 
the Veteran is currently diagnosed with an acquired psychiatric 
disorder, which has been variously identified as both an 
adjustment disorder and PTSD.  In that connection, the Board 
notes that newly submitted evidence from the Lexington VAMC 
reflects that the Veteran was assigned a rule-out diagnosis of 
PTSD as early as January 2001, although his diagnosis was changed 
to adjustment disorder in August 2004.  Additional records 
reflect that the Veteran has also been assigned a diagnosis of 
"adjustment disorder with PTSD symptoms" by a private treatment 
provider in December 2004.  Furthermore, the Board notes that the 
Veteran has submitted multiple statements to VA in which he 
attributes his current psychiatric disability to stressful 
experiences he experienced in service, such as being fired upon 
while driving a truck and witnessing the bombing of a hotel in 
Vietnam.  

As such, the Board finds that the evidence, in the form of post-
service treatment records, is "new" in the sense that it was 
not previously considered by agency decision makers.  The Board 
also finds that the newly submitted evidence is not cumulative or 
duplicative of evidence previously considered and is thus 
"material" for purposes of reopening the Veteran's claim.  

In this regard, the Board notes that, at the time of the August 
1973 rating action, the RO denied the Veteran's claim of service 
connection because he had not demonstrated that he had a current 
diagnosis of any psychiatric disability.  Prior to the receipt of 
the above-identified medical evidence, the RO had not received or 
reviewed evidence supporting the Veteran's contention that he had 
a currently diagnosed acquired psychiatric disorder.  

Newly submitted evidence, however, reflects that the Veteran is 
in fact currently diagnosed with an acquired psychiatric disorder 
that has been identified, variously, as both PTSD and adjustment 
disorder.  In addition, the Veteran has submitted statements 
indicating that his current psychological problems stem from in-
service stressors he experienced while stationed in the Republic 
of Vietnam on active duty.  Because it provides evidence that the 
Veteran currently has a diagnosed acquired psychiatric disorder, 
this evidence adds to the record in a way that it should be 
considered new and material.  

The Board finds, therefore, that the identified evidence relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2010).  Accordingly, new and material evidence 
has been submitted, and the criteria for reopening the previously 
denied claim for service connection for an acquired psychiatric 
disorder, to include PTSD, have been met. 

B.  Service Connection Claims

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Generally, service connection requires:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been incurred 
during service if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.  Continuity of symptomatology may be established if a 
claimant can demonstrate  (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 
(1993), indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the Veteran's in-service exposure to 
loud noise and his current disability.  The Board notes that the 
Court's directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
The diseases for which service connection may be presumed to be 
due to an association with herbicide agents include AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  By regulation made effective August 31, 2010, 
certain additional diseases were added to this list-all B cell 
leukemias, Parkinson's disease, and ischemic heart disease, but 
none is implicated in the issues decided by the Board's decision.  
75 Fed. Reg. 53202 (Aug. 31, 2010).  

In general, for service connection to be granted for one of these 
diseases, it must be manifested to a degree of 10 percent or more 
at any time after service.  Chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must be manifest to 
a degree of 10 percent within one year after the last date on 
which the Veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).

Regarding the Veteran's claim for service connection for hearing 
loss and tinnitus, here the Veteran contends that his current 
hearing loss is attributable to noise exposure while serving as a 
combat engineer on active duty.  The Veteran has further 
contended that his tinnitus is attributable to acoustic trauma 
incurred during his period of active service.  

First, the Board notes that VA audiology examination conducted in 
July 2005 shows a current bilateral hearing loss disability for 
VA purposes, as well as a current diagnosis of tinnitus.  
38 C.F.R. § 3.385.  The Veteran served on active duty from March 
1964 to March 1966.  His DD Form 214 indicates that his military 
occupational specialty was combat engineer.  The Veteran has 
further stated on multiple occasions that he was exposed to noise 
during service from the jackhammers and other construction 
equipment with which he worked.  Based on this evidence, the 
Board concedes the Veteran's exposure to acoustic trauma while on 
active duty.  

Relevant medical evidence concerning the Veteran's claims of 
service connection for hearing loss and tinnitus consists of 
service treatment records as well as the report of a VA 
audiological examination conducted in July 2005.  In addition, 
the Veteran has stated in multiple written submissions to VA that 
he believes his in-service exposure to acoustic trauma led to his 
current hearing loss and tinnitus.  Review of the Veteran's 
service treatment records reflects that in January 1964, at his 
entry onto active duty, audiological testing revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
--
0 (5)

(NOTE: Prior to November 1967, and in some instances thereafter, 
audiometric results were reported in standards set forth by the 
American Standards Association (ASA).  Those figures are on the 
left of each column and are not in parentheses.  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

In March 1966, the Veteran was again given an audiological 
evaluation at the time of his separation from active duty.  At 
that time, report of medical examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0( 10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0( 10)
0 (5)

The Veteran did not complain of and was not treated for any 
problems with his hearing acuity or tinnitus while in service.  

The record also contains report from a July 2005 VA audiological 
examination.  That report reflects that the VA audiologist 
reviewed the Veteran's claims file and conducted audiometric 
testing, which revealed bilateral hearing impairment under 
38 C.F.R § 3.385, as well as bilateral tinnitus.  The examiner 
noted the Veteran's contention that he had been exposed to noise 
from jackhammers and other construction equipment during service 
and complained that his tinnitus began approximately 7 to 8 years 
prior to the examination.  The Veteran further reported some 
post-service occupational and recreational noise exposure.  The 
examiner diagnosed the Veteran with sensorineural hearing loss 
and tinnitus bilaterally.  Acknowledging the Veteran's reported 
exposure to noise while in service, the examiner nevertheless 
concluded that it was not at least as likely as not that the 
Veteran's current hearing loss or tinnitus resulted from the 
acoustic trauma the Veteran suffered in service.  He based his 
opinion on the Veteran's normal audiogram results at the time of 
his separation from service, acknowledging that the Veteran was 
exposed to acoustic trauma but noting that his audiometric 
testing was normal throughout his time on active duty, including 
at the time of separation.  The examiner further pointed out that 
the Veteran did not complain of any tinnitus at any time during 
service.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
of service connection for hearing loss and tinnitus.  The Board 
concedes that VA examination confirms that the Veteran currently 
suffers from bilateral hearing loss and bilateral tinnitus.  The 
Board concludes, however, that the greater weight of the evidence 
is against the claims.  Here, even conceding the Veteran's 
exposure to noise while in service, the July 2005 VA examiner 
found no link between any current disability and military 
service.  Additionally, there is no medical evidence suggesting 
that sensorineural hearing loss became manifest to a compensable 
degree within a year of the Veteran's separation from qualifying 
military service.  38 C.F.R. §§ 3.307, 3.309.  Noting that the 
Veteran's separation audiological examination documented normal 
hearing for VA purposes, the July 2005 VA audiologist gave as his 
medical opinion that it was not at least as likely as not that 
any current hearing loss or tinnitus was related to the Veteran's 
military service.  In so concluding, the examiner specifically 
considered the Veteran's contention that his in-service noise 
exposure led to his hearing loss and that he had experienced 
tinnitus for approximately 7 to 8 years.

Furthermore, the Board finds persuasive the absence of medical 
nexus evidence between the Veteran's service and his current 
bilateral hearing loss or tinnitus.  In that connection, the 
Board notes that the medical opinion submitted by the July 2005 
VA examiner acknowledged the Veteran's in-service noise exposure 
but nonetheless concluded that it was less likely than not that 
the Veteran's current hearing loss and tinnitus were in fact due 
to in-service exposure to acoustic trauma.  There is simply no 
medical evidence in the record supporting a finding of an 
etiological relationship between the Veteran's time in service, 
including his exposure to acoustic trauma, and his current 
bilateral hearing loss and tinnitus.  The Board further notes 
that it does not question that the Veteran was exposed to 
acoustic trauma in service.  Nor does the Board question that he 
presently suffers from hearing loss and tinnitus.  However, in 
order for his claims to be granted, a medical nexus linking the 
present disorders to service or to continued symptoms is 
required.  Here, there is no such evidence.  Indeed, as noted 
above, there is no medical evidence of a link between the 
Veteran's claimed disabilities and his time in service.  Relevant 
law and regulations do not provide for the grant of service 
connection in the absence of competent evidence linking a 
currently diagnosed disability to service; nor do they provide 
that the fact finder must unequivocally disregard certain facts 
presented on the record-such as a finding of normal hearing at 
separation, or the lack of in-service documentation of hearing 
loss or tinnitus.  

Regarding the Veteran's tinnitus claim, because tinnitus cannot 
be objectively observed (except in rare instances), its presence 
is conceded.  However, as noted above, there is simply no medical 
evidence to show that the Veteran's current tinnitus is related 
to military service.  As there is no medical evidence 
establishing an etiological link between the Veteran's current 
tinnitus and his time in service, including his conceded exposure 
to in-service acoustic trauma, the service connection claim for 
tinnitus must be denied.  

Turning to the Veteran's claim for service connection for a skin 
disorder, including as due to exposure to herbicides, the record 
shows that the Veteran served as a combat engineer and received 
the Vietnam Service Medal for his service in Vietnam.  Therefore, 
exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, the Veteran does not carry a 
definitive diagnosis of any skin disability on the list of 
diseases noted under 38 C.F.R. § 3.309 as a disease having a 
positive association with herbicide exposure.  Therefore, any 
currently diagnosed skin disability is not presumed to be the 
result of in-service disease or injury.  Further, the record does 
not contain medical evidence linking any skin disability to in-
service herbicide exposure.

The Board notes that the presumptive service connection procedure 
does not foreclose proof of direct service connection.  A 
claimant may prove causation.  See Combee v. Brown, 34 F.3d 1039 
(1994).  Here, however, the Veteran's service treatment records 
are completely silent as to complaints of or treatment for any 
skin disability.  His January 1964 entrance medical examination 
and his March 1966 separation medical examination both reveal 
findings of no abnormalities of the Veteran's skin.  The Veteran 
has further stated in multiple written statements to VA that he 
first had problems with his skin in service and has continued to 
experience skin problems since that time.

Relevant post-service evidence reflects that the Veteran 
complained of an itchy rash on his arms and legs during a May 
2004 VAMC treatment visit.  At that time, no diagnosis was 
assigned.  At a May 2009 treatment visit, the Veteran had a skin 
lesion removed from his left shoulder.  The lesion was found to 
be noncancerous, and he was noted at that time to have compound 
nevi and seborrheic keratoses.  No opinion relating the disorder 
to service is present in the record, however, and the Veteran has 
not submitted any competent medical evidence relating his current 
skin disorder to service, including to his conceded in-service 
herbicide exposure.

The Board has considered the evidence of record and finds that 
there is no competent evidence medically relating any current 
skin disability to military service, including to in-service 
herbicide exposure.  Absent a medical opinion in the record of a 
relationship to military service in general, or specifically to 
exposure to herbicide agents during military service, the 
Veteran's claim for service connection for a skin disability must 
be denied.  As noted above, the Board acknowledges that the 
Veteran has reported that he first experienced symptoms of a skin 
disability in service.  The Veteran is competent to provide 
testimony concerning factual matters of which he has first-hand 
knowledge (i.e., experiencing symptoms either in service or after 
service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is 
not competent to say that any such symptoms experienced in 
service were a result of or worsened by any incident in service 
or were of a chronic nature to which any current disability is 
attributable.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, 
the lack of contemporaneous medical records is something that the 
Board can consider and weigh against a Veteran's lay evidence.  
Id.  In this case, although the Veteran has contended that he has 
suffered from a skin disability since service, the Board finds 
persuasive that there is no notation in the March 1966 separation 
report of medical examination concerning any skin disability or 
any symptoms that might be associated with such disorder.  
Indeed, at that time the Veteran's skin was found to be normal.  
Likewise, there is no medical evidence demonstrating that, before 
the May 2004 treatment note showing the Veteran complained of an 
itchy rash on his arms and legs, the Veteran complained of any 
skin disability to any medical professional at any time since his 
separation from service.  For these reasons, the Board does not 
find the Veteran's statements of continuity credible.  

The Board concedes that the Veteran has been treated for a skin 
disorder during the appeal period, but none of the Veteran's 
treatment providers has provided an opinion that any such skin 
disability is related to service.  Thus, in this case, when 
weighing the evidence of record, the Board finds compelling the 
lack of any evidence etiologically linking the Veteran's current 
skin disability to service.  Furthermore, as a layperson without 
the appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a medical 
matter, such the relationship between his current skin complaints 
and military service.  See Bostain, 11 Vet. App. at 127.

Regarding the Veteran's claim for service connection for a left 
elbow disability, review of the claims file reflects that the 
relevant medical evidence consists of the Veteran's service 
treatment records and records of his ongoing treatment at the 
Lexington VAMC and with private treatment providers.  The 
Veteran's service treatment records reflect that at his January 
1964 report of medical examination, his musculoskeletal system 
was found to be normal.  Similarly, in his March 1966 separation 
report of medical history, he responded "No" when asked if he 
had arthritis or other joint or bone problems.  The March 1966 
separation report of medical examination reflects that the 
Veteran had a normal musculoskeletal system.  Records from the 
Lexington VA facility are silent as to any complaints of or 
treatment for a left elbow disability, although the Veteran has 
consistently sought treatment at that facility for other health 
problems, including arthritis of multiple other joints.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the claim of service 
connection for a disability of the left elbow.  With regard to 
this claim, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 
104 F.3d 1328, 1332 (1997) (interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently has 
the disability for which benefits are being claimed.

Here, there is simply no medical evidence that the Veteran has 
any current disability of the left elbow.  The Board notes 
further that although the Veteran has complained of pain and 
aching in his left elbow in multiple statements to VA, there are 
no records showing similar complaints to his treatment providers, 
or a diagnosis of any left elbow disability.  Thus, the evidence 
does not provide any objective indications of a chronic left 
elbow disability.  Without a diagnosed or identifiable underlying 
disability, service connection may not be awarded.  The Board 
notes in that connection that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  With no medical evidence of a diagnosed left elbow 
disability, the analysis ends, and service connection for a left 
elbow disability must be denied.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) that a service connection claim must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Accordingly, absent a 
current showing of chronic disability, the Board concludes that a 
left elbow disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.

The Board has considered the Veteran's assertions that he has a 
left elbow disability related to service.  However, as a 
layperson, the Veteran is not competent to give a medical opinion 
on the diagnosis of a current condition.  He is competent to say 
he injured his left elbow in service, but not to say what the 
chronic residual diagnosis is.  Thus, while the Veteran is 
competent to report symptoms observable to a layperson, such as 
pain; a diagnosis that is later confirmed by clinical findings; 
or a contemporary diagnosis, he is not competent to independently 
render a medical diagnosis or opine as to the specific etiology 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant a claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
Veteran's service connection claims.  For all the foregoing 
reasons, the Veteran's claims of service connection for hearing 
loss, for tinnitus, for a skin disorder, and for a left elbow 
disability must be denied.  

C.  Rating Claims

Disability evaluations are determined by comparing a Veteran's 
present symptoms with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Veteran's residuals of prostate cancer have been evaluated 
utilizing the rating criteria found at 38 C.F.R. § 4.115a and 
4.115b, Diagnostic Code 7528 (2010).  Under that code, the 
disability is rated on voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id.  In this instance, a review of the 
medical evidence reflects that the Veteran's predominant residual 
problem involves voiding dysfunction.  In this respect, the Board 
notes that the medical evidence does not reflect any evidence of 
renal dysfunction, and the Veteran has not claimed to have any 
such problems.  Therefore, the Board will consider the Veteran's 
claim as one involving voiding dysfunction.  See 38 C.F.R. 
§ 4.115b (Diagnostic Code 7528).

Voiding dysfunction may be rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a (2010).  The Board notes 
that the medical evidence does not show any evidence of 
obstructed voiding.  For continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress incontinence, 
a 20 percent rating is for application when the condition in 
question requires the wearing of absorbent materials which must 
be changed less than two times per day. A 40 percent rating is 
for application when the condition in question requires the 
wearing of absorbent materials which must be changed two to four 
times per day.  A 60 percent rating is for application when the 
condition in question requires the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
four times per day.  Id.

For urinary frequency, a 10 percent rating is for application 
when there is daytime voiding interval between two and three 
hours, or; awakening to void two times per night.  A 20 percent 
rating is for application when there is daytime voiding interval 
between one and two hours, or; awakening to void three to four 
times per night.  A 40 percent rating is for application when 
there is daytime voiding interval less than one hour, or; 
awakening to void five or more times per night.  Id.

Relevant medical evidence shows that the Veteran has been treated 
for residuals of prostate cancer at the Lexington VAMC.  Records 
from July 2004 and July 2005 show that the Veteran reported 
experiencing no nocturia or difficulty urinating.  Similarly, 
reports of private treatment dated in July 2004 and January 2005 
document that the Veteran reported no frequency of urination, no 
dribbling, no stress incontinence, and no nocturia.  Report of a 
February 8, 2007, VAMC treatment visit reflects that the Veteran 
complained of occasional mild leakage.

The Veteran was provided a VA examination in August 2005.  At 
that time, the examiner noted the Veteran's complaints of mild 
stress incontinence without the use of absorbent materials.  His 
daytime voiding interval was noted to be between two to three 
hours, with awakening to void once per night.  The Veteran 
reported frequent dribbling with occasional urgency and weak or 
intermittent stream, but no urinary tract infections were noted.  
Physical examination of the Veteran's genitals was normal, with 
the absence of the prostate noted.  

The Veteran was again provided VA examination on September 8, 
2008.  At that time, the Veteran reported that he experiences 
urgency, dribbling, and a daytime voiding interval of one to two 
hours, with nocturia four times per night.  The examiner noted 
that the Veteran experienced stress incontinence that required 
the constant use of an appliance and the wearing of absorbent 
material that must be changed less than two times per day.  No 
recurrent urinary tract infections, renal dysfunction, or 
obstructed voiding were noted.  Physical examination was normal, 
with the surgical absence of the prostate again noted.

Based on the medical evidence of record, the Board determines 
that, for the period prior to February 8, 2007, the Veteran's 
prostate cancer warranted a rating no higher than the 10 percent 
initially assigned.  In that connection, the Board notes that the 
Veteran was noted by the August 2005 VA examiner to complain of a 
daytime voiding interval of between two and three hours, with no 
nocturia reported.  This meets the criteria for the 10 percent 
rating under the criteria governing urinary frequency; for this 
time period, however, the Veteran did not report a more frequent 
daytime voiding interval or instances of nocturia to warrant a 
higher rating.  He further reported at his August 2005 VA 
examination that although he experienced some leakage, he did not 
use absorbent materials; thus, a 20 percent rating under the 
criteria for urine leakage and incontinence is not warranted for 
this time period.

For the period from February 8, 2007, to September 8, 2008, the 
Board finds that a rating in excess of 20 percent was not 
warranted for the Veteran's prostate cancer.  In that connection, 
the Board acknowledges that the Veteran reported experiencing 
"some occasional mild leakage" but did not otherwise report any 
increase in his symptomatology at the February 8, 2007, VAMC 
treatment visit.  A 40 percent rating is not warranted, as there 
is no medical evidence that indicates the Veteran experienced 
daytime intervals of voiding of less than one hour or awakening 
to void five or more times per night.  In fact, the medical 
evidence shows that during the relevant time period the Veteran 
awakened to void only once per night, with a daytime voiding 
interval of between two and three hours, which does not even meet 
the criteria for 20 percent.

For the period from September 8, 2008, the Board finds that a 
rating of 60 percent is warranted for the Veteran's service-
connected prostate cancer.  In so finding, the Board looks to the 
report of VA examination conducted on September 8, 2008, which 
reflects that the Veteran required the constant use of an 
appliance.  Although he also reported using absorbent materials 
that require changing fewer than two times per day, the use of an 
appliance warrants a 60 percent rating under the rating criteria 
governing urinary incontinence.  Because the September 8, 2008, 
examination is the first indication in the record that the 
Veteran required the use of an appliance, the 60 percent rating 
is warranted as of that date.  The Board notes that the 60 
percent rating is the highest rating available under Diagnostic 
Code 7528.

Turning to an analysis of the Veteran's erectile dysfunction, the 
Board notes that the Veteran's erectile dysfunction (impotence) 
is rated analogously under 38 C.F.R. § 4.115b, Diagnostic Code 
7522 for deformity of the penis with erectile dysfunction.  A 20 
percent evaluation is the only rating assignable under this 
Diagnostic Code.  (The RO has already awarded special monthly 
compensation based on loss of use of a creative organ.  
Consequently, with respect to impotence, the only remaining 
question is whether a compensable schedular rating may be 
assigned.)  As noted above, the Veteran is in receipt of a 
noncompensable evaluation for erectile dysfunction.  In every 
instance where the schedule does not provide a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31 (2010).

As the rating criteria reflect, to warrant a compensable rating, 
i.e., 20 percent, the Veteran must have penile deformity.  
Indeed, the provisions of Diagnostic Code 7522 contemplate that a 
20 percent rating will not be assigned without a deformity that 
is accompanied by loss of erectile power.  Loss of erectile power 
alone does not suffice for the award of the compensable schedular 
rating.  As noted above, the Veteran is in receipt of special 
monthly compensation for loss of use of a creative organ 
(erectile dysfunction) under 38 U.S.C.A. § 1114(k) (West 2002 & 
Supp. 2010).  See also 38 C.F.R. § 3.350(a) (2010).

Here, the medical evidence of record does not reflect any 
clinical finding of penile deformity.  Furthermore, the Board 
does not find that the clinical evidence demonstrates that 
service-connected disability was caused by or includes removal of 
half or more of the penis (Diagnostic Code 7520), removal of the 
glans penis (Diagnostic Code 7521), or absence or atrophy of 
testis (Diagnostic Codes 7523, 7524).  Consequently, the Board 
must conclude that the Veteran's erectile dysfunction is properly 
evaluated as a noncompensable disability under the schedular 
criteria.

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's service-connected disabilities have 
reflected so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The 
symptoms of his disabilities have been accurately reflected by 
the schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by the 
rating schedule, referral is not warranted for a determination of 
whether the Veteran's disability picture requires the assignment 
of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the Veteran's 
service-connected prostate cancer does not warrant an initial 
rating in excess of 10 percent for the period prior to February 
8, 2007, or a rating in excess of 20 percent for the period from 
February 8, 2007, to September 8, 2008, but warrants a rating of 
60 percent thereafter.  38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2010).  The Board further finds that the 
Veteran's service-connected erectile dysfunction does not warrant 
an initial compensable disability rating.  38 C.F.R. §§ 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7522 (2010).  This is so since 
the effective date of the award of service connection.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for ratings higher than those assigned herein, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence to reopen a claim of service connection 
for an acquired psychiatric disorder, to include PTSD, has been 
received; to this limited extent, the appeal of this issue is 
granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for a left elbow disability is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
prostate cancer for the period prior to February 8, 2007, is 
denied.

Entitlement to a rating in excess of 20 percent for prostate 
cancer for the period from February 8, 2007, to September 8, 
2008, is denied.

A 60 percent rating for prostate cancer is granted from September 
8, 2008, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.


REMAND

In light of the Board's conclusion that the claim of service 
connection for an acquired psychiatric disorder, to include PTSD, 
is reopened, the claim must be considered on a de novo basis.  
The Board further finds that additional evidentiary development 
is necessary before a decision can be reached on the merits of 
the Veteran's claim.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Service connection may 
also be granted for a disability that is proximately due to or 
the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2010).  This includes a disability made 
chronically worse by service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires:  (1) a medical diagnosis of 
PTSD utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria, in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

Where it is determined that a Veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, the 
Veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in 
the present case, the Veteran did not engage in combat, his 
alleged stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  The regulatory requirement of "credible 
supporting evidence" means that "the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

In that connection, the Board notes that the Veteran has 
submitted written statements attesting to his belief that his 
PTSD is due to a number of claimed in-service stressors.  In 
particular, the Veteran contends that he experienced incoming 
enemy fire while driving a truck hauling dirt during the course 
of bridge construction while stationed in the Republic of 
Vietnam; he has also described an incident in which he witnessed 
the bombing of a hotel in which he was staying during a "rest 
and relaxation" trip during active duty.  The Veteran has 
repeatedly claimed that he believes these experiences led to his 
current PTSD.

Initially, as noted above, there is no evidence that the Veteran 
engaged in combat with an enemy force.  In fact, the Veteran 
himself has not asserted that he engaged in combat.  However, in 
this case, the Veteran's DD Form 214 confirms that he served in 
the Republic of Vietnam, as evidenced by his receipt of the 
Vietnam Service Medal.  The Board finds that, under the new 
regulation, the Veteran thus had "service in a location that 
would involve 'hostile military or terrorist activity'."  VBA 
Training Letter 211B (10-05), July 16, 2010.  The Board further 
finds that the Veteran's claimed stressors, involving 
experiencing enemy fire while driving a truck and witnessing the 
bombing of a hotel while on a "rest and relaxation" trip, are 
consistent with the places, types, and circumstances of the 
Veteran's service; thus, the Veteran's lay statements alone may 
be sufficient to corroborate the stressors.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843-44.  

Regarding diagnosis of the Veteran's mental disabilities, in the 
instant case, the Board acknowledges that the evidence suggests 
that the Veteran has been diagnosed with PTSD.  In that 
connection, the Board notes that the Veteran was assigned a rule-
out PTSD diagnosis at his July 2004 VAMC intake visit, although a 
later VAMC treatment provider stated in an August 2004 treatment 
note that the Veteran's diagnosis was not PTSD but rather 
adjustment disorder with depressive features.  The Board further 
notes that the Veteran has not been provided a VA examination in 
conjunction with his claim for service connection for an acquired 
psychiatric disorder.  

In light of this, and because the record does not reflect that 
the Veteran has been diagnosed with PTSD by a VA or VA-contracted 
psychiatrist or psychologist who confirms that the identified 
stressors are adequate to support a diagnosis of PTSD, the Board 
finds it necessary to secure a new examination to ascertain 
whether the Veteran in fact has PTSD that is a result of his 
identified in-service stressors or otherwise suffers from an 
acquired psychiatric disorder related to service.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010); see 
also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).  

Thus, on remand, the Veteran must be afforded a VA examination in 
order to obtain a current diagnosis based on both an examination 
and a thorough review of his claims file.  Specifically, the 
Veteran must be afforded a psychiatric evaluation by a VA or VA-
contracted psychiatrist or psychologist, to include particular 
attention to the diagnoses made as a result of VAMC treatment.  
In the report, the examiner must address the relationship between 
any diagnosed PTSD and the Veteran's in-service stressors and 
must specifically discuss whether the Veteran's identified 
stressors are related to his fear of hostile military or 
terrorist activity; whether the identified stressors are adequate 
to support a diagnosis of PTSD; and whether his symptoms are 
related to the identified stressors.  See Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA 
Training Letter 211B (10-05), July 16, 2010.

Further, under Clemons, supra, in order to properly assess the 
Veteran's claim for an acquired psychiatric disorder, to include 
PTSD, on remand the agency of original jurisdiction (AOJ) must 
schedule him for a VA psychiatric examination in order to 
determine the current diagnosis or diagnoses of his claimed 
acquired psychiatric disorder(s).  In addition to conducting a 
psychiatric examination, the designated examiner must provide a 
medical nexus opinion with respect to any identified acquired 
psychiatric disorder.  The opinion must address whether the 
Veteran has an acquired psychiatric disorder that is attributable 
to his active military service.  Such an opinion is also 
important in view of the evidence contained in the Veteran's 
post-service treatment records, which indicate that he has a 
current diagnosis of adjustment disorder.

As noted above, the Veteran has claimed service connection for a 
heart disability, to include hypertension, as secondary to his 
claimed PTSD.  He is also seeking service connection for asthma, 
a sinus disorder, and the loss of the sense of smell, which he 
attributes in part to medication he has been prescribed to treat 
his diagnosed heart disease/hypertension.  Because any grant of 
service connection for an acquired psychiatric disorder could 
affect the Veteran's remaining claims, the Board finds that the 
claims for service connection for a heart disability, to include 
hypertension, and for asthma, a sinus disorder, and the loss of 
the sense of smell are inextricably intertwined with the claim 
for service connection for an acquired psychiatric disorder.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  As resolution of the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, could well impact the claims on appeal for 
secondary service connection, the issues should be considered 
together.

In that connection, the Board notes that the Veteran has current 
diagnoses of hypertension and arrhythmias, as well as asthma.  He 
has also complained of having lost his sense of smell, which has 
been diagnosed as dysosmia ,and has been treated for multiple 
sinus disorders in the years since service, including sinusitis, 
pharyngitis, and rhinitis.  He has complained that he developed 
asthma and a sinus disorder and lost his sense of smell following 
the prescription of medication to treat his heart 
disease/hypertension.  He has also contended that he first 
developed sinus problems in service that have continued to the 
present.  In that connection, the Board acknowledges that the 
Veteran was treated on two occasions in service for respiratory 
infections but was found to have no cardiorespiratory 
abnormalities at his March 1966 separation examination.  

The Veteran was provided VA examination in September 2008, and an 
addendum opinion was issued in April 2009.  At the examination, 
the examiner noted the Veteran's contention that he developed 
asthma after being prescribed medication to treat his heart 
disease/hypertension.  He also complained of experiencing 
arrhythmias after beginning the medication.  The examiner 
acknowledged the Veteran's diagnosis of hypertension and 
diagnosed the Veteran with asthma and intermittent cardiac 
arrhythmias.  He opined that it was at least as likely as not 
that the Veteran's asthma developed as a result of the medication 
he was taking to treat his hypertension but that the arrhythmia 
was not likely related, as such medication is often prescribed to 
treat arrhythmia and thus would not likely cause the condition.  
The examiner did not address the question of whether the 
Veteran's hypertension, or any diagnosed heart disorder, was 
related to his service or to any acquired psychiatric disorder.  
Further, the examiner did not provide a diagnosis as to the 
Veteran's claimed sinus disorder or an opinion as to whether any 
diagnosed sinus disorder was etiologically related either 
directly to service or to the Veteran's heart disability or to 
the medications used to treat it.  

The Veteran was also provided an examination in September 2008 
concerning his claimed lost sense of smell.  At that time, the 
examiner noted the Veteran's complaints of persistent nasal 
congestion and a loss of the sense of smell following the 
prescription of medication to treat his hypertension.  The 
examiner noted the Veteran's diagnoses of both asthma and 
allergic rhinitis but noted that the Veteran denied chronic sinus 
infections.  Physical examination revealed nasal polyps causing 
an approximate 50 percent nasal obstruction.  The examiner 
diagnosed the Veteran with dysosmia and opined that it was not 
likely related to his hypertension medication.  Instead, the 
examiner noted that the disorder was mostly likely "of a 
postviral infectious etiology," or due possibly to aging or to 
his chronic allergic rhinitis and nasal polyps.  The VA examiner 
further failed to address whether it was at least as likely as 
not that the Veteran's dysosmia could have been aggravated or 
otherwise affected by his time on active duty.  In an April 2009 
addendum, the VA examiner clarified his opinion that the 
Veteran's diagnosed asthma was likely due to hypertension 
medication, and further opined that asthma was not likely related 
to any in-service respiratory infections.  No further opinions 
were offered.

Once VA undertakes the effort to provide an examination when 
developing a claim for service connection, even if not 
statutorily obligated to do so, it must provide an adequate one.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing 
Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence . . . is essential for a proper 
appellate decision").  

Here, although the September 2008 VA examiner made an attempt to 
address the possibility of an etiological relationship between 
the Veteran's currently diagnosed asthma and his hypertension 
medication, he did not provide a clear diagnosis as to said 
hypertension, or any other heart disorder from which the Veteran 
is currently suffering, and offered no etiological opinions as to 
any such heart disorder.  The examiner further failed to provide 
a clear diagnosis of the Veteran's claimed sinus disorder or an 
etiological opinion as to whether any such disorder was 
etiologically related to service, to any diagnosed heart 
disorder, or to any medication the Veteran has used to treat any 
such heart disorder.  Further, the examiner did not clearly 
explain his opinion as to the possibilities that the Veteran's 
diagnosed dysosmia is etiologically related to service, to a 
heart disorder, to asthma or another respiratory disorder, or to 
medications used to treat any such disorder.  Because the 
physician did not provide adequate diagnoses and medical nexus 
opinions concerning a relationship between the Veteran's heart 
disorder and his acquired psychiatric disorder; between the 
Veteran's asthma, dysosmia, and any other sinus disorder and his 
heart disorder, including the medications used to treat such 
disorder; or between any diagnosed heart or sinus disorders and 
service, the Board finds that the September 2008 medical 
examination and opinion are inadequate for VA purposes.  
Accordingly, remand is required.

As noted in the decision above, by regulation made effective 
August 31, 2010, certain additional diseases were added to the 
list of diseases presumed to be the result of in-service 
herbicide exposure-all B cell leukemias, Parkinson's disease, 
and ischemic heart disease.  75 Fed. Reg. 53202 (Aug. 31, 2010).  
Ischemic heart disease is not meant to include hypertension, or 
peripheral manifestations of arteriosclerosis, such as peripheral 
vascular disease or stroke.  Id.  Although this regulation was 
made effective August 31, 2010, it was specifically noted that 
the regulation was subject to the Congressional Review Act that 
provides for a 60-day waiting period before an agency may 
implement a major rule such as this.  Id.  The Secretary of VA 
has issued a stay pending completion of the process.  Because the 
claim of service connection for a heart disability is being 
remanded by the Board, the AOJ should be cognizant of the stay, 
or any lifting of the stay, should the Veteran be diagnosed with 
ischemic heart disease.  

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and his representative must 
be sent a letter requesting that the 
Veteran provide sufficient information, and 
if necessary authorization, to enable any 
additional pertinent evidence not currently 
of record relating to the Veteran's claimed 
PTSD to be obtained.  In the letter, the 
AOJ must provide the Veteran and his 
representative with the language of the new 
regulation found at 75 Fed. Reg. 39852.  
The Veteran should also be invited to 
submit any pertinent evidence in his 
possession.  The AOJ must explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.  

2.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2010).  All 
examiner(s) must thoroughly review the 
Veteran's claims file, to include a copy of 
this remand.  

Psychological Examination-Psychological 
testing should be conducted with a view 
toward determining whether the Veteran in 
fact meets the criteria for a diagnosis of 
PTSD.  A VA or VA-contracted psychiatrist 
or psychologist must review the Veteran' 
claims file and test results, examine the 
Veteran, and provide an opinion as to 
whether the Veteran has symptomatology that 
meets the diagnostic criteria for PTSD.  
The examiner must identify the specific 
stressor(s) underlying any PTSD diagnosis 
and comment upon the link between the 
current symptomatology and the Veteran's 
stressor(s).  In the report, the examiner 
must address the relationship between any 
diagnosed PTSD and the Veteran's in-service 
stressors and must specifically address 
whether the Veteran's identified stressors 
are related to what was fear of hostile 
military or terrorist activity; whether the 
identified stressors are adequate to 
support a diagnosis of PTSD; and whether 
his symptoms are related to the identified 
stressors.  A complete rationale must be 
provided for all opinions expressed.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has any other current 
acquired psychiatric disorder that is 
related to his active military service.  
All opinions must be set forth in detail 
and explained in the context of the record.  

Cardiac Examination-Following a clinical 
evaluation of the Veteran, including a 
review of the claims file, an examiner 
should provide a diagnosis of all heart 
disorders from which the Veteran currently 
suffers and provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed heart 
disorder or hypertension is directly 
related to the Veteran's military service.  
The opinion should also address whether any 
diagnosed heart disorder/hypertension has 
been caused or made worse by the Veteran's 
acquired psychiatric disorder(s) or 
medication taken therefor.  The examiner 
should specifically note whether the 
Veteran has ischemic heart disease as 
contemplated by 75 Fed. Reg. 53202.  The 
examiner must set forth all examination 
findings, along with the complete rationale 
for the opinions expressed.

Respiratory Examination-Following a 
clinical evaluation of the Veteran, 
including a review of the claims file, an 
examiner should provide a diagnosis as to 
the Veteran's claimed asthma and sinus 
disorder and provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that asthma or any other 
diagnosed sinus disorder is directly 
related the Veteran's military service.  
The opinion should also address whether the 
Veteran's asthma, as well as any diagnosed 
sinus disorder has been caused or made 
worse by the Veteran's hypertension, any 
other diagnosed heart disorder, or any 
medication prescribed to treat any such 
disorder.  The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

Sensory Examination-Following a clinical 
evaluation of the Veteran, including a 
review of the claims file, an examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
dysosmia is directly related the Veteran's 
military service.  The opinion should also 
address whether the Veteran's dysosmia has 
been caused or made worse by the Veteran's 
asthma, heart disease/hypertension, or any 
sinus disorder, or any medication 
prescribed to treat such disorders.  The 
examiner must set forth all examination 
findings, along with the complete rationale 
for the opinions expressed.

A detailed explanation for all conclusions 
should be provided.  Citations to the 
record or relevant medical principles 
should be included as necessary to explain 
the opinion(s).

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claims 
remaining on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


